Citation Nr: 1408909	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  10-21 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent disabling, exclusive of the periods during which the Veteran is in receipt of an evaluation of 100 percent disabling, for degenerative disc disease and herniated nucleus pulposus, status post microdiscectomy and lumbar laminectomy.

2.  Entitlement to a compensable initial evaluation for radiculopathy of the right lower extremity.

3.  Entitlement to an initial evaluation in excess of 10 percent disabling for radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from March 1997 to July 1997 and from March 2003 to October 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

During the pendency of the appeal, the Veteran requested a hearing before a Decision Review Officer (DRO).  However, in April 2011 the Veteran withdrew his request for a hearing before a DRO.

The Veteran also requested a hearing before a member of the Board.  The Veteran was scheduled for a hearing in May 2013 and was notified in a letter dated in March 2013.  The Veteran did not report for the hearing, and no request for postponement was received and granted prior to the hearing date.  Under 38 C.F.R. § 20.704(d) (2013), when a Veteran fails to appear for a scheduled hearing and no request for postponement is received, the claim is processed as though the request for hearing had been withdrawn.  Therefore, this case will be processed as though the request for a hearing was withdrawn, and the Board can now proceed to appellate review.

Review of the claims file reveals that in a May 2010 Substantive Appeal on a VA Form 9, the Veteran perfected an appeal of the issue of entitlement to an initial evaluation in excess of 10 percent disabling for radiculopathy of the left lower extremity.  That issue was included on the May 2010 statement of the case (SOC), but not on the November 2012 supplemental statement of the case (SSOC).  As such, this issue has been included above.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Review of the claims file reveals that VA treatment records dated through May 2011 have been obtained.  In addition, VA treatment records dated in November 2011 have been associated with the claims file.  As such, it is unclear whether complete VA treatment records dated since May 2011 have been obtained and associated with the claims file.

A June 2008 VA treatment note indicates that records regarding an April 2008 treatment of the Veteran at Ohio Neurological Surgeons were scanned.  Review of the claims file does not reveal these treatment records.

The Veteran was noted to have undergone surgery at Riverside Methodist Hospital in February 2011; however, treatment records regarding this surgery have not been obtained and associated with the claims file.

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(1) (2013).  VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  As such, the claims must be remanded for complete VA treatment records to be obtained and associated with the claims file.  In addition, after obtaining adequate authorization, attempt to obtain and associate with the claims file complete treatment records regarding the Veteran from Ohio Neurological Surgeons and Riverside Methodist Hospital.

The most recent VA examination evaluating the Veteran's spine disability was performed in August 2009.  Subsequent to this examination, the Veteran underwent spine surgery in March 2010 and in February 2011.  This indicates that the Veteran's conditions may have worsened since the August 2009 examination.  Therefore, the Board finds that it must remand the claims for the Veteran to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his spine and radiculopathy disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all VA treatment records dated subsequent to May 2011.

2.  After obtaining any necessary authorization, obtain and associate with the claims file records regarding the Veteran's treatment from Ohio Neurological Surgeons and Riverside Methodist Hospital, including the scanned records of April 2008 and the records of the Veteran's reported surgery in February 2011.

3.  Thereafter, the Veteran should be afforded an appropriate VA examination(s) to determine the nature, extent and severity of his back disability and associated radiculopathy disabilities.  The Veteran's claims file and a copy of this remand must be made available for review by the assigned examiner prior to the scheduled examination. 

The examiner should identify all back pathology found to be present.  With regard to range of motion testing, the examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination.  The examiner should specifically state if ankylosis and muscle spasm are present.  The examiner should report any specific information as to the frequency and duration of incapacitating episodes in the past 12 months. 

The examiner should discuss the Veteran's right and left radiculopathy associated with his spine disability.  The examiner should identify the nerve(s) affected and indicate whether the radiculopathy manifests complete or incomplete paralysis.  If the symptoms are of incomplete paralysis the examiner should identify whether it is mild, moderate or severe in nature.

4.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


